Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*643Petitioner was an inmate at Sing Sing Correctional Facility in Westchester County when he was found guilty of violating prison disciplinary rules prohibiting solicitation of goods and smuggling or the attempted smuggling of items into the facility. Petitioner challenges this determination on the ground that it is not based upon substantial evidence.
Adduced in evidence against petitioner was the misbehavior report, written by an investigator from the Inspector General’s Narcotics Unit who had a telephone conversation with petitioner that was arranged by an informant. The misbehavior report states that petitioner solicited the investigator to send $500 to a certain address for the purchase of heroin that would be smuggled into the correctional facility by petitioner’s wife who would give some of the heroin to the investigator. Also in evidence at the disciplinary hearing was the testimony of the investigator in which he described his telephone conversation with petitioner. He further testified that the facility’s records showed that numerous disbursements of cash had been made by various inmates to petitioner’s wife.
We find that the determination of petitioner’s guilt was supported by substantial evidence (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). To the extent that petitioner’s testimony and that of his inmate witness was in conflict with that of the investigator and the misbehavior report, such conflict presented an issue of credibility which was appropriately determined by the Hearing Officer (see, supra, at 966). We have examined the remaining contentions made on petitioner’s behalf and find them to be either without merit or unpreserved for our review.
Cardona, P. J., White, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.